10-3652-ag
         Dong v. Holder
                                                                                     BIA
                                                                                Weisel, IJ
                                                                             A088 552 386
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
     APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
     A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 18th day of October, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                RAYMOND J. LOHIER, JR.,
10                SUSAN L. CARNEY,
11                     Circuit Judges.
12       _______________________________________
13
14       XING TONG DONG,
15                Petitioner,
16
17                        v.                                  10-3652-ag
18                                                            NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:               Freddy Jacobs, New York, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Blair T. O’Connor,
28                                     Assistant Director; Edward C.
29                                     Durant, Trial Attorney, Office of
                                               1
 1                             Immigration Litigation, Civil
 2                             Division, United States Department
 3                             of Justice, Washington, D.C.
 4
 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Xing Tong Dong, a native and citizen of

10   China, seeks review of a August 13, 2010 order of the BIA

11   affirming the October 30, 2008 decision of Immigration Judge

12   (“IJ”) Robert Weisel denying his application for asylum,

13   withholding of removal, and relief under the Convention

14   Against Torture (“CAT”).     In re Xing Tong Dong, No. A088 552

15   386 (B.I.A. Aug. 13, 2010), aff’g No. A088 552 386 (Immig.

16   Ct. N.Y. City Oct. 30, 2008).       We assume the parties’

17   familiarity with the underlying facts and procedural history

18   in this case.

19       Under the circumstances of this case, we have reviewed

20   both the IJ’s and the BIA’s opinions “for the sake of

21   completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

22   2008).   The applicable standards of review are well

23   established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

24   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

                                     2
 1       Contrary to Dong’s position, the agency reasonably

 2   concluded that his six hours of detention, during which he

 3   was forced to write a “self-confession” letter, did not rise

 4   to the level of persecution.   Brief periods of detention, on

 5   their own, may not rise to the level of persecution.    See Ai

 6   Feng Yuan v. U.S. Dept. of Justice, 416 F.3d 192, 198 (2d

 7   Cir. 2005), overruled on other grounds by Shi Liang Lin v.

 8   U.S. Dep't. of Justice, 494 F.3d 296, 313 (2d Cir. 2007).

 9   Nor did the incident in which family planning officials

10   threatened Dong with possible sterilization rise to the

11   level of persecution.   See Gui Ci Pan v. U.S. Att'y Gen.,

12   449 F.3d 408, 412 (2d Cir. 2006) (rejecting persecution

13   claims involving unfulfilled threats).

14       Because Dong did not provide any evidence that he was

15   threatened with sterilization after his wife’s forced

16   abortion, and the record evidence fails to indicate that he

17   would be sterilized if he were to return to China, Dong also

18   did not establish an objectively reasonable fear of future

19   persecution, i.e. sterilization.   See Jian Xing Huang v.

20   INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam) (holding

21   that, absent solid support in the record for the

                                    3
 1   petitioner’s assertion that he would be subjected to

 2   persecution in China because of his desire to have more

 3   children, his fear was “speculative at best”).     Accordingly,

 4   because Dong did not establish that he suffered past

 5   persecution or that his fear of sterilization was

 6   objectively reasonable, he did not establish his eligibility

 7   for asylum or withholding of removal.     See Ramsameachire v.

 8   Ashcroft, 357 F.3d 169, 178, 184-85 (2d Cir. 2004).

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.     Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20
21




                                    4